Opinion by
Beaver, J.,
No reasons are given by the court below for discharging the rule for judgment for want of a sufficient affidavit of defense. Taking the facts as alleged in the statement of claim and affidavit of defense together, however, it is not difficult to perceive the ground upon which the court bases its action.
The plaintiff and defendant had no direct dealings of any kind. No contract existed between them and there was no subsisting relation requiring good faith on the part of the one toward the other, If the plaintiff parted with his money, *656lie apparently did not do so on the faith of anything done or promised to be done by the defendant. If he was overreached in any way, it was evidently not by any design or conniving of the defendant. Whether his action be assumpsit for violation of a contract, or money had and received, or trespass for a deceit practiced upon him, we fail to see how the defendant could be liable in either event upon the facts as set forth in the statement and affidavit of defense. There is a lack of clearness — arising from the. failure on the part of the plaintiff to set out all the facts involved in the transaction upon which he bases his right of recovery. These omissions áre only partially supplied by the affidavit of defense. Taking the case as it stands, however, solely upon the pleadings, we are convinced that the court below was entirely justified in discharging the rule for judgment for want of a sufficient affidavit of defense .and that the facts disclosed by the pleadings justified the submission of the case to a jury, so that those which are undisclosed, but evidently involved, may be fully brought to light.
The order of the court below is affirmed and the appeal dismissed without prejudice, etc.